The world has never felt more insecure, at least not in my lifetime. Three years ago, when I first spoke from this rostrum, I was concerned about three serious challenges. First, violent conflict had returned to Europe with the crisis in and around Ukraine. Secondly, with the success of Da’esh in Iraq and Syria, radicalization and extremism sharply increased within our societies. Thirdly, the potential humanitarian consequences of a nuclear explosion became a growing concern.
Today we still face a violent conflict in and around Ukraine. Acts of extremism and terrorism continue, and the crisis in North Korea demonstrates that the risk of a nuclear confrontation is higher than the world has seen in a long time.
While we have achieved a lot over the past years, there are still too many conflicts around the world — conflicts that result in terrible human suffering, such as in Syria, South Sudan, Ukraine, Yemen or Libya. There are also new sources of instability, such as in Venezuela or in Myanmar. On a global level, poverty, hunger and climate change, as well as organized crime and the proliferation of weapons remain key concerns. What really worries me is that we seem to have lost trust in the ability of States and institutions to solve these challenges.
As current Chair-in-Office of the Organization for Security and Cooperation in Europe (OSCE), I can see this on a regular basis. This is a dangerous development because there is no alternative to international cooperation. We need only took at terrorism. Terrorist organizations, such as Da’esh, work on a global scale. More than 25,000 persons die each year in terrorist attacks all over the world and almost all of them are the result of extreme radicalization. This is why, as OSCE Chair, the fight against radicalization is a priority for us. We are working on concrete recommendations for OSCE States on how to better prevent and stop radical groups from misleading our citizens.
What we need to do is to destroy these radical groups militarily where they operate, such as in Syria and Iraq, but we also have to be clear that after our military success, more foreign terrorist fighters will return to our societies. That is why, at the same time, we also have to continue the fight within our own societies. We have to take more action to stop radicals with police measures and prevent our youth from being misled by these terrorists.
The migration crisis is another global problem and source of instability. Over 60 million people are on the move worldwide. No country can manage this crisis on its own. If we look at demographics, we know that we have to act now. In the next 30 years, the world population will grow from 7.5 to about 10 billion people. Africa’s population alone will double from 1.2 to 2.5 billion people.
Recent years have shown how difficult such a massive migration movement can become. Over 1 million people have come to Europe via smugglers and thousands died in the Mediterranean Sea. We need to stop this. Uncontrolled migration leads to chaos. Therefore, we need to manage orderly migration and support people as much as possible in their countries of origin. In order to achieve this, we should address three key issues.
First, countries need to effectively control their borders. Without such control, no Government can establish security and maintain public support for legal immigration. Citizens need to have confidence that their Governments — not the smugglers — decide who should cross the border. Secondly, the business model of traffickers of human beings must be destroyed. Securing the borders is the most important first step. Smugglers cannot sell their tickets to Europe when there is no way to come through. People that are saved shall be brought back to their countries of origin or to internationally monitored migration centres in their region. Thirdly, we need effective support for countries of origin to establish a local perspective for the young generation there. This is why, over the past four years, Austria has doubled its bilateral development assistance and quadrupled its emergency fund. I am pleased that the United Nations is developing a global compact on migration, as well as a compact on refugees. They should ensure a more coordinated international approach to deal with these challenges.
Cooperation is also key when we address crises and conflicts around the globe. The crisis in and around Ukraine has lasted for far too long. More than 10,000 people have died and 3.8 million people are in need of humanitarian aid. Despite the Minsk agreements, heavy weapons continue to move into the region and mines are being laid; despite negotiations with the Normandy group, the political process is stalled; and despite regular meetings of the Trilateral Contact Group, there is no progress on the ground. The worst thing is that civilians suffer the most. The OSCE Special Monitoring Mission is key to stabilizing the situation, but its unarmed monitors are increasingly threatened and, for the first time, the Mission lost one of its members.
Yet, despite this tragic incident, it is important to maintain the Mission. From my visit to the conflict zone, I know that without the OSCE Monitoring Mission, the situation would become even worse. Therefore, in March this year, the OSCE strengthened the Mission by increasing the number of monitors up to 1,000 and by providing better technical equipment. I also welcome the discussions in the Security Council to increase the security situation of the OSCE monitors, possibly with a United Nations peacekeeping operation. More safety for monitors means more monitors on the ground, and more monitors on the ground means more security for the local population. We are also working hard to find political solutions that extend beyond ceasefires. The goal remains clear — a free and stable Ukraine with good relations with both its western and eastern neighbours.
Allow me to turn to another security threat that we must deal with. The risk of nuclear confrontation today is bigger than it has been in a long time. The consequences of a nuclear explosion are extremely grave, nuclear disarmament remains the number- one unfinished business worldwide, and the recent escalation of tensions by the Democratic People’s Republic of Korea is a clear warning signal.
Austria has been consistently engaged in efforts to reduce the risk of a nuclear disaster and to work for a world without nuclear weapons. This is a hard and long road, and we are not naive about that, but it is a goal that is worth fighting for. In that regard, we welcomed the Vienna agreement that placed Iran’s nuclear activities under international monitoring. Undermining that agreement now would weaken efforts to achieve negotiated solutions for nuclear disputes.
The new Treaty on the Prohibition of Nuclear Weapons is an important achievementin this connection. It is a crucial, positive step to get rid of all nuclear weapons. Today we often hear that nuclear weapons are necessary for security. This narrative is not only wrong, it is also dangerous. The new Treaty provides a real alternative: a world without nuclear weapons, where everyone is safer. The overwhelming support of the international community in adopting the Treaty demonstrates that many countries share that goal. I hope that we will be successful with our initiative.
At a time when universal values are under threat, we need to be strong in standing up for human rights, the rule of law and good governance. Protecting civilians and human rights has always been a priority of Austria’s foreign policy. That is why we hope to be elected to the Human Rights Council for the period 2019-2021, and I would like to ask the Assembly for its support. I can assure members that Austria will continue to work for effective international cooperation, and we will continue to actively support the United Nations and its new Secretary-General.